Title: From John Adams to Benjamin Rush, 27 September 1808
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy Septr. 27. 1808

That Rosicrusian Sylph, that Fairy Queen Mab, or that other familiar Spirit whatever it is, that inspires your nightly dreams, I would not exchange, if I had it, for the Dæmon of Socrates. You have more Wit and humour and Sense in your Sleep, than other People I was about to Say, than you have yourself when awake. I know not whether I have ever read two finer Allegories, than the two you have given me; from your nocturnal Slumbers. I agree, well enough with you in the moral of them both.
I believe with you, “a Republican Government,” while the People have the Virtues Talents and Love of Country necessary to Support it “the best possible Government to promote the Interest, dignity and Happiness of Man.” But you know that Commerce Luxury and Avarice have destroyed every Republican Government; England and France have try’d the Experiment, and neither of them could preserve it, for twelve years; It might be said with truth, that they could not preserve it for a moment: for the Commonwealth of England from 1640 to 1660 was in reality a Succession of Monarchies under Pym Hambden Fairfax and Cromwell. And the Republick of France was a Similar monarchy Under Mirabeau Brissot, Danton Robespierre, and a Succession of others like them down to Napoleon the Emperor. The Mercenary Spirit of Commerce has recently destroyed the Republicks of Holland, Switzerland and Venice. Not one of those Republicks, however, dared at any time to trust the People with any Elections whatever, much less with the Elections of First Magistrates. In all those Countries the Monster Venality would instantly have appeared and Swallowed at once all Security of Liberty Property Fame and Life.
When public Virtue is gone, when the national Spirit is fled, when a Party is Substituted for the Nation, and Faction for a Party, when Venality lurks and Skulks in Secret, and much more when it impudently braves the public Censure, whether it be Sent in the form of Emissaries from foreign Powers, or is employed by ambitious and Intriguing domestic Citizens, the Republic is lost in Essence, though it may still exist in form. The Form of a Senate is Still preserved in Rome. The Prince Rezzonico was presented to me in London under the Title of “Senatore di Roma.” But what Sort of a Republick is Rome at present?
When Commerce and Luxury and Dissipation had introduced Avarice among the Greeks, The artfull Policy and military discipline of Phillip and his Son, prevailed over all the Toils, Negotiations, and Eloquence of Demosthenes. The People who in virtuous times, or if you will in times of national Pride had Set the Hosts of Persia at Defyance, now Sold themselves and bowed their Necks to the yoke of a petty Prince of Macedonia. And poor Demosthenes, abandoned, persecuted while he lived was pursued to an ignominius Death, as the only Reward of his Patriotism. Immortal Glory has followed his Eloquence: but this he could not enjoy while he lived: and We know not that he enjoys it Since his death. I hope he has enjoyments Superiour to this.
The same Causes produced the Same Effects in Rome, and the Labours Eloquence and Patriotism of Cicero, were to as little purpose as those of Demosthenes, and were equally rewarded.
We Mortals cannot work Miracles: We Struggle in vain against the Constitution and Course of Nature.
Americans, I fondly hope, and candidly believe are not yet arived at the Age of Demosthenes or Cicero. If We can preserve our Union entire, We may preserve our Republick. But if the Union is broken We become two petty Principalities, little better than the Feudatians one of France and the other of England.
If I could lay an Embargo, or pass a Non importation Law against Corruption and foreign Influence, I would not make it a temporal but a perpetual Law, and I would not repeal it, though it Should raise a Clamour as loud as my Gag Law or your Grog Law or Mr Jeffersons Embargo.
The Majorities in the five States of New England, though Small are all on one Side. New York has fortified the Same party with half a dozen Members, and anxious are the Expectations from New Jersey Pensilvania and Maryland. There is a body of the Same Party in every other State. The Union I fear is in Some danger. Nor is the danger of foreign War much diminished. An Alliance between England of and Spain, is a new Aspect of Planets towards Us. Surround by Land on the East, North, West and South by the Territories of two Such Powers, and blockaded by Sea by two Such Navies as the English and Spanish, without a Friend or Ally by Sea or Land, We may have all our Republican Virtues put to a Tryal.
I am weary of Conjectures but not in despair.
J. Adams